The defendant, Marion Kirk, was charged in the county court of Cherokee county with the crime of conveying and transporting intoxicating liquor, towit, 120 gallons of whisky; was tried, convicted, sentenced *Page 210 
to serve a term of 30 days in the county jail and to pay a fine of $50, and has appealed.
The record in this case was filed in this court on November 21, 1942. The case was submitted on November 17, 1943, after having been regularly set on the docket for oral argument. At that time no one appeared on behalf of the defendant, and no brief has been filed in support of defendant's assignments of error, and no request has been made for an extension of time to file briefs.
Rule 9 of this court provides:
"When no counsel appears and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears will affirm the judgment."
The testimony in this case reveals that the defendant was seen driving the car in which the liquor was found in Cherokee county, Oklahoma; that parties were seen drinking liquor that was taken from the car, and near where the car was standing. The amount of liquor found in the car was about 120 gallons in pint and quart bottles, wrapped in brown paper such as that in which liquor is often wrapped.
By agreement this case was tried to the court, and no instructions were necessary. We have carefully examined the record and find that no prejudicial error was committed in this case; and there being no prejudicial error, the judgment and sentence of the county court of Cherokee county is affirmed.
JONES, P. J., and DOYLE, J., concur. *Page 211